SYLLABUS

(This syllabus is not part of the opinion of the Court. It has been prepared by the Office of the Clerk for the
convenience of the reader. It has been neither reviewed nor approved by the Supreme Court. Please note that, in the
interest of brevity, portions of any opinion may not have been summarized).

                                     State v. Terrence Miller (A-35-11) (068558)

Argued September 11, 2012 -- Decided October 2, 2013

PATTERSON, J., writing for a majority of the Court.

        At issue in this appeal is the propriety of the trial court’s denial of a request for adjournment by a defendant
who met his appointed counsel for the first time on the day of trial.

          Defendant was indicted on drug charges. His privately retained attorney appeared at the initial trial court
hearing, during which a July 16, 2007 trial date was set. The trial did not proceed on that day for unknown reasons.
Defendant proceeded pro se at the next hearing and the subsequent trial date, September 19, 2007, was also
adjourned for unknown reasons. Defendant was then assigned a public defender. The court set December 10, 2007,
as the hearing date for defendant’s motion to suppress. In late November 2007, defendant’s public defender
informed the court that she could not try the case. The Mercer County Office of the Public Defender (OPD),
however, did not formally request an adjournment for change of counsel. On Thursday, December 6, 2007,
defendant’s new public defender was told that he was being transferred from the OPD’s juvenile unit to a new trial
team and that he would serve as defendant’s trial counsel, with trial expected to begin on the following Monday,
December 10, 2007. Defendant’s attorney had nineteen years of legal experience, including some experience in
criminal cases, but had not tried an adult criminal case in seven years. Defendant’s attorney immediately went to the
trial judge’s chambers and informally requested that the trial be adjourned due to the reassignment. The trial judge
denied his request. Between the afternoon of December 6, 2007, and December 10, 2007, defendant’s attorney
spent ten to eleven hours preparing for trial. He had no contact with defendant.

           On Monday morning, December 10, 2007, defendant’s counsel and defendant conferred for about fifty-five
minutes in an empty stairwell at the courthouse before the suppression hearing. When the proceedings commenced,
counsel requested an adjournment, explaining his client’s “concern” about the circumstances and that the “rapport”
between attorney and client could not be established on the first day of their relationship. Defendant’s counsel also
acknowledged, however, that he had an opportunity to “review and prepare” for trial. The trial court denied
defendant’s adjournment request. It explained that the case had been listed for trial for several months, that the case
was a non-complex drug prosecution, that after the suppression hearing counsel would have the remainder of the day
to prepare for the commencement of trial the following day, Tuesday, December 11, 2007, and that after the first day
of trial the case would not resume until Friday, December 14, 2007, leaving the defense substantial time to prepare
its case. The trial judge concluded that defendant was not prejudiced. After the suppression hearing, during which
the motion was denied, defendant and his attorney met for approximately one hour at the attorney’s office. Trial
commenced the next day and the jury ultimately convicted defendant.

         In a split decision, an Appellate Division panel upheld the conviction, holding that the trial court’s denial of
defendant’s application to adjourn the trial date did not warrant reversal in the absence of a finding of ineffective
assistance of counsel or a showing of prejudice. State v. Miller, 420 N.J. Super. 75 (App. Div. 2011). A member of
the panel dissented, maintaining that the trial court’s decision violated constitutional standards and principles of
fundamental fairness notwithstanding defendant’s failure to demonstrate that he was prejudiced by the trial court’s
decision. Defendant appealed as of right. R. 2:2-1(a)(2).

HELD: The trial judge’s denial of an adjournment did not violate defendant’s constitutional right to effective
representation, was not an abuse of discretion, and did not violate principles of fundamental fairness.

1. In Strickland v. Washington, 466 U.S. 668 (1984), the United States Supreme Court established a two-pronged
test to determine whether a defendant received his constitutional right to effective assistance of counsel. The first
prong requires a showing of deficient performance by counsel and the second prong requires a showing that the
deficient performance prejudiced the defense. In United States v. Cronic, 466 U.S. 648 (1984), the United States
Supreme Court reiterated the second prong with the caveat that there are “circumstances that are so likely to
prejudice the accused that the cost of litigating their effect in a particular case is unjustified.” With the exception of
the unusual circumstance in which prejudice to the defendant is self-evident under Cronic, a defendant must satisfy
                                                            1
both prongs of the Strickland test. In State v. Fritz, 105 N.J. 42 (1987), this Court adopted the Strickland and Cronic
standard when analyzing the right to counsel under the New Jersey Constitution. Since Fritz, this Court has never
presumed prejudice under Cronic in a situation analogous to this case, in which the defendant was represented by
competent counsel with no conflict of interest. (pp. 17-25)

2. Defendant seeks to extend the presumption of prejudice recognized by Cronic to a trial court’s deprivation of a
defendant’s opportunity to develop a rapport with his counsel. That proposed expansion implicates the scope of the
right to counsel of one’s choice and the existence of a right to a meaningful attorney-client relationship. A
defendant’s Sixth Amendment right to counsel of one’s choice does not extend to defendants who require counsel to
be appointed for them. United States v. Gonzalez-Lopez, 548 U.S. 140 (2006). The right to counsel guaranteed by
the New Jersey Constitution has never been extended beyond the federal guarantee. Therefore, defendant’s right to
be represented did not entail the right to a public defender of his choice. In addition, although the right to counsel
requires that the attorney be effective and available, which includes open and free communication, that right does
not require an interaction between attorney and client that gives rise to a “meaningful relationship” or that rises to
the level of a “rapport.” Morris v. Slappy, 461 U.S. 1 (1983). Therefore, the extraordinary deprivation of the
assistance of counsel needed to trigger a presumption of prejudice under Cronic is not present here. (pp. 25-30)

3. Broad discretion must be granted to a trial court on matters of continuances because they implicate a trial court’s
authority to control its own calendar. This Court has not previously considered the standard that a trial judge should
apply when a criminal defendant requests an adjournment to confer with newly-assigned counsel. In State v. Hayes,
205 N.J. 522 (2011), in the context of a defendant’s request for an adjournment to retain a new attorney, the Court
held that two conditions must exist to reverse a conviction based on a denial of an adjournment: (1) the judicial
action must have been clearly unreasonable in the light of the surrounding circumstances and (2) the ruling must
have prejudiced the complaining party. The Hayes Court explained that deciding a defendant’s request for an
adjournment to retain new counsel involves a fact-sensitive inquiry that requires the balancing of the following
factors: the length of the requested delay; requests for and grants of other continuances; the inconvenience to the
litigants, witnesses, counsel and the court; whether the requested delay is for legitimate reasons; whether defendant
contributed to the need for a continuance; whether other competent counsel was prepared to try the case; the
existence and scope of prejudice; and the complexity of the case. The Hayes analytical framework is equally
applicable to this case. (pp. 30-34)

4. The Hayes balancing test, applied to the record of this case, does not decisively favor either the grant or the
denial of the requested adjournment. Because either decision arguably would have been a proper exercise of the
trial court’s discretion, the trial court’s denial of an adjournment was not clearly unreasonable in the light of the
surrounding circumstances. In addition, there was no showing of prejudice. Therefore, the trial judge’s denial of
the requested adjournment was not an abuse of his broad discretion under the Hayes test and did not violate
defendant’s constitutional right to effective representation under the Strickland/Fritz test. (pp. 34-39)

5. The doctrine of fundamental fairness is an integral part of due process and is used in rare cases in which the
defendant would be subject to oppression, harassment, or egregious deprivation absent its application. This is not
one of those rare cases. Defendant was not deprived of competent counsel. He had a meeting with his attorney,
albeit one constrained in duration and conducted in a less than optimal location, prior to his suppression hearing.
Following that hearing and before the commencement of trial the next day, defendant met in private with his counsel
at the attorney’s office. The attorney claimed he was prepared and conducted a vigorous defense, and no prejudice
was found. Therefore, there was no oppression, harassment, or egregious deprivation in this case. (pp. 39-41)

         The judgment of the Appellate Division is AFFIRMED.

          JUSTICE ALBIN, DISSENTING, expresses the view that defendant was denied his constitutional rights
to the effective assistance of counsel and to a fair trial.

     CHIEF JUSTICE RABNER and JUSTICES LaVECCHIA and HOENS join in JUSTICE
PATTERSON’s opinion. JUSTICE ALBIN filed a separate, dissenting opinion.




                                                           2
                                     SUPREME COURT OF NEW JERSEY
                                       A-35 September Term 2011
                                                068558

STATE OF NEW JERSEY,

    Plaintiff-Respondent,

         v.

TERRENCE MILLER,

    Defendant-Appellant.


         Argued September 11, 2012 – Decided October 2, 2013

         On appeal from the Superior Court, Appellate
         Division, whose opinion is reported at 420
         N.J. Super. 75 (2011).

         Amira R. Scurato, Assistant Deputy Public
         Defender, argued the cause for appellant
         (Joseph E. Krakora, Public Defender,
         attorney).

         Dorothy A. Hersh, Assistant Prosecutor,
         argued the cause for respondent (Joseph L.
         Bocchini, Jr., Mercer County Prosecutor).

         Alexander R. Shalom argued the cause for
         amicus curiae American Civil Liberties Union
         of New Jersey Foundation (Edward L. Barocas,
         Legal Director, attorney).

         Carol M. Henderson, Assistant Attorney
         General, argued the cause for amicus curiae
         Attorney General of New Jersey (Jeffrey S.
         Chiesa, Attorney General, attorney).

         Peter J. Gallagher submitted a brief on
         behalf of amicus curiae Criminal Defense
         Lawyers of New Jersey (Porzio, Bromberg &
         Newman, attorneys).

    JUSTICE PATTERSON delivered the opinion of the Court.

                               1
    By virtue of a reassignment within the Mercer County Office

of the Public Defender (OPD), defendant Terrence Miller did not

meet his attorney until the morning on which his trial was

scheduled to begin.    The attorney advised the court he was

prepared to proceed with the trial but noted defendant’s concern

that defendant and his counsel had not had sufficient time

together prior to the commencement of the proceeding.      On

defendant’s behalf, the attorney asked the trial court to

adjourn the trial so that client and counsel could confer and

plan the defense.   The trial court denied defendant’s

application for an adjournment and proceeded that morning with

the hearing on defendant’s suppression motion.   The judge denied

the suppression motion, and defendant’s trial began the

following day.   At trial, the jury convicted defendant of two

drug charges.

    Defendant appealed, claiming he was deprived of his

constitutional right to effective assistance of counsel.        In a

split decision, an Appellate Division panel upheld the

conviction, holding that the trial court’s denial of defendant’s

application to adjourn the trial date did not warrant reversal

in the absence of a finding of ineffective assistance of counsel

or a showing of prejudice.    State v. Miller, 420 N.J. Super. 75,

78 (App. Div. 2011).    A member of the panel dissented,

maintaining that the trial court’s decision violated

                                  2
constitutional standards and principles of fundamental fairness

notwithstanding defendant’s failure to demonstrate that he was

prejudiced by the trial court’s decision.    Id. at 99 (Fuentes,

J.A.D., dissenting).

    Defendant appealed as of right to this Court.     R. 2:2-

1(a)(2).   He argued that prejudice should be presumed when a

trial court’s denial of an adjournment motion constrains a

criminal defendant’s opportunity to develop a rapport with his

counsel.   After briefing and oral argument, this Court remanded

the matter to develop a factual record with respect to

defendant’s opportunity to confer with his counsel before the

trial court’s hearing on the suppression motion.    Following an

evidentiary hearing, the judge on remand submitted factual

findings with respect to defense counsel’s opportunity to

prepare for the trial and the setting and duration of

defendant’s first meeting with his counsel prior to the

suppression hearing.

    Following a supplementation of the record ordered by this

Court, we affirm the Appellate Division.    We apply the

principles set forth in State v. Hayes, 205 N.J. 522, 537-38

(2011), governing a trial court’s exercise of its discretion to

grant or deny adjournments.   We hold that when a defendant

seeking an adjournment asserts an inadequate opportunity to

confer with new counsel, the trial court should consider the

                                 3
factors enumerated in Hayes, carefully weighing the competing

interests raised by the factual setting of the individual case.

Id. at 538 (citing State v. Furguson, 198 N.J. Super. 395, 402

(App. Div.), certif. denied, 101 N.J. 266 (1985)).   We reiterate

the rule articulated in Hayes: a trial court’s abuse of

discretion in denying an adjournment request does not require

reversal absent a showing of prejudice.   Id. at 537-39.   We

decline to adopt the inflexible rule advocated by defendant,

which would mandate reversal in the event of such an abuse of

the trial court’s discretion regardless of whether the defendant

made a showing of prejudice.

    Applied here, the Hayes balancing test does not warrant the

reversal of defendant’s conviction.   Given the late substitution

of counsel, for which defendant was not accountable, and

defendant’s limited opportunity to confer with his new attorney

prior to the suppression motion, it would have been preferable

for the trial judge to have postponed the commencement of the

suppression hearing.   The judge’s denial of the adjournment,

however, did not constitute an abuse of discretion, in light of

the history of the case, the defendant’s brief meeting with his

counsel before the pretrial hearing and the newly-appointed

attorney’s representation that he was prepared to proceed.      We

hold that the trial court’s decision offended neither



                                 4
constitutional norms nor principles of fundamental fairness.

Accordingly, we affirm the judgment of the Appellate Division.

                                I.

    This case arose from surveillance conducted by the Trenton

Police Department on August 4, 2006.    Acting on an informant’s

tip that an individual was selling drugs at a particular

location, a police officer observed a woman approach the suspect

under surveillance.   The officer watched through binoculars as

the suspect crossed the street, walked to the window of a

residence and reached into an area next to an air conditioner

that was installed in the window.    The suspect then returned to

the woman and handed her an object for which she gave him money

in exchange.

    The officer called for an arrest unit.     While waiting for

that unit’s arrival, the officer observed a man, later

identified as Joseph McKinney, approach the suspect.     The

suspect crossed the street again, approached the same window and

retrieved objects adjacent to the air conditioner.   The man

returned to McKinney, handed him the objects and collected money

from him.   The suspect then left the scene.

    As two officers from an arrest unit arrived, McKinney threw

“a quantity of off-white rock-like substance” on the ground, and

the officers arrested him.   The officers retrieved the bag,

which contained 0.09 grams of crack cocaine.    Ten minutes later,

                                 5
the officer who had conducted the surveillance saw a man, whom

he identified as the same suspect he had seen exiting a Cadillac

in which he was a passenger, on the same corner previously under

surveillance.   Officers arrested the suspect, later identified

as defendant.   The officers retrieved a bag from the area near

the air conditioner, which contained 7.29 grams of crack

cocaine.   One of the officers conducted a search incident to

arrest and found $790 in defendant’s possession.

    The indictment charged defendant with two counts of third-

degree possession of a controlled dangerous substance (CDS),

N.J.S.A. 2C:35-10(a)(1), two counts of third-degree possession

of a CDS with intent to distribute, N.J.S.A. 2C:35-5(a)(1), two

counts of second-degree possession of a CDS with intent to

distribute on or near a public park, N.J.S.A. 2C:35-7.1(a), one

count of third-degree distribution of CDS, N.J.S.A. 2C:35-

5(a)(1), and one count of second-degree distribution of CDS on

or near a public park, N.J.S.A. 2C:35-7.1(a).

    Defendant privately retained an attorney, and that attorney

appeared before the trial court at a May 14, 2007 hearing.      The

trial judge set a July 16, 2007 trial date.   The trial did not

proceed on that day for reasons not revealed by the record.     On

September 10, 2007, the date of the next hearing, defendant

proceeded pro se.   A second trial date was set for September 19,

2007, but it was also adjourned, again for reasons unexplained

                                 6
in the record.   Prior to the next scheduled court hearing on

October 29, 2007, defendant was assigned a public defender.     At

that hearing, the court set December 10, 2007, as the date for a

hearing on defendant’s motion to suppress.   For unknown reasons,

defendant’s initial public defender was unable to serve as

defendant’s trial counsel; sometime in late November 2007, his

initial public defender informed the court that she would not be

able to try the case.   The Mercer County OPD, however, never

formally requested an adjournment for change of counsel.

     Defendant’s new attorney was a public defender with

nineteen years of experience in legal practice, including some

experience in criminal cases.1   On Thursday, December 6, 2007,

defendant’s new attorney was informed by his supervisors at the

Mercer County OPD that he would be transferred from his current

assignment in the Mercer County OPD’s juvenile unit to a trial

team responsible for cases overseen by the trial judge in this

case.   The attorney was told that day that he would serve as

defendant’s trial counsel and that defendant’s trial was

expected to begin on the following Monday, December 10, 2007.

It would be his first adult criminal trial in seven years.

Defendant’s attorney, concerned that he was being assigned a


1
 The facts regarding the new attorney’s involvement in this case
between his assignment on December 6, 2007 and the suppression
hearing were developed by the judge on remand at the evidentiary
hearing that was directed by this Court following oral argument.
                                 7
case with an imminent trial date, immediately went to the trial

judge’s chambers, explained the reassignment and informally

requested that the trial date be adjourned.     The trial judge

denied his request and advised him that the case would proceed

to trial as scheduled.

     Defendant’s counsel returned to his office and prepared his

trial binder, working for ninety minutes on the case that

afternoon.   The next day, Friday, December 7, 2007, counsel

worked on defendant’s case for approximately two-and-one-half

hours.    That day, the attorney tried to reach defendant by

telephone using contact information provided by the Mercer

County OPD but was unsuccessful.      He was unaware that he could

enlist the services of a Mercer County OPD investigator to

assist him in locating his new client.

     The following day, Saturday, December 8, 2007, defendant’s

counsel conducted a three- to four-hour review of relevant

evidence rules and suppression law to prepare himself for

proceedings in adult criminal court; he did not complete billing

records for this review because of the general nature of his

work.    On Sunday, December 9, 2007, counsel spent approximately

three hours reviewing discovery and preparing to cross-examine

the State’s witnesses.    According to the attorney’s testimony

and billing records, he spent a total of ten to eleven hours



                                  8
preparing for trial.   He had no contact with defendant in the

days leading up to trial.

    On Monday morning, December 10, 2007, defendant’s counsel

arrived at the courthouse before 9:00 a.m. and met defendant.

According to counsel, the trial court delayed the commencement

of proceedings to afford him “an opportunity to at least speak

to the client . . . for the first time.”    After introducing

themselves, counsel and defendant conferred for approximately

twenty-five minutes in a window area of an empty stairwell

between two floors of the courthouse.    The attorney described

the location of their initial meeting as “the only private area”

available and recalled the “awkwardness” of the circumstances.

The attorney testified that he and defendant discussed

requesting an adjournment, among other procedural matters.

Counsel briefly left defendant to speak with the prosecutor to

discuss a possible plea agreement, but their negotiations were

unsuccessful.   Defendant and his attorney then met privately for

approximately one-half hour.

    At approximately 10:30 a.m., following counsel’s second

conversation with defendant, the trial judge commenced the

proceedings.    Before the hearing on defendant’s motion to

suppress, the prosecutor dismissed three counts of the

indictment.    Subsequently, counsel requested an adjournment and

stated on the record that his contact that morning had been “the

                                  9
first opportunity I’ve had to meet with [my client].”     The

attorney explained his client’s “concern” about the

circumstances and commented that the “rapport” between attorney

and client could not be established on the first day of their

relationship, with a suppression hearing about to begin.

Defendant’s counsel acknowledged that he had an opportunity to

“review and prepare” for trial and that the trial court intended

to begin the hearing as scheduled.     He stated, however, that he

thought “Mr. Miller would still prefer that this matter not

proceed at this time.”   The prosecutor did not object to the

application for an adjournment.

    The trial court denied defendant’s request for an

adjournment.   It explained that the case had been listed for

trial for several months.   Citing Rule 1:11, which governs

withdrawal or substitution of counsel, the trial judge informed

counsel that he had put the Mercer County OPD on notice that an

adjournment was unlikely to be granted.     He commented that the

case was a simple drug prosecution involving “nothing difficult

or complex” and that after the suppression hearing, counsel

would have the remainder of the day to prepare for the

commencement of trial the following day, Tuesday, December 11,

2007.   The judge noted that after the first day of trial the

case would not resume until Friday, December 14, 2007, leaving

the defense substantial time to prepare its case.     The trial

                                  10
judge conceded that defendant was somewhat uncomfortable because

he had been working with Ms. Montgomery but concluded that “the

defendant [wa]s prejudiced in no way.”

    The trial court commenced the hearing on defendant’s

suppression motion.   In that motion, defendant argued that there

had not been probable cause for his arrest and sought

suppression of currency found on his person when he was

arrested.   After one of the police officers testified about the

circumstances of defendant’s arrest, defendant took the stand.

He testified that he was arrested shortly after being dropped

off by a friend after a shopping trip.   Defendant stated that he

was “grabbed” by police in a corner store, pulled outside and

searched, along with several others detained by police.

Defendant contended that an officer approached him with “a bag

of something” and that the officer rejected defendant’s attempt

to disclaim ownership of the bag with the comment, “it is yours

now.”   Defendant testified that one of the officers then

arrested him.   He also testified that it would have been

impossible for the police officer conducting surveillance to see

either the area where defendant was arrested or the area in

which the air conditioner was located because trees blocked the

view.   In order to explain his possession of $790 at the time of

his arrest, defendant testified he was a professional boxer, a

minister and a car salesman, and further noted he usually

                                11
carries more cash.   Defendant said that he had witnesses who

were prepared to testify on his behalf, including the person who

had driven the Cadillac and dropped defendant off immediately

before his arrest.

     The trial court denied defendant’s motion, finding the

police officer more credible than defendant.    The prosecutor

objected to defendant’s alibi defense, which had not been

disclosed in a notice of alibi pursuant to Rule 3:12-2, and

defendant’s counsel promised to “address those issues.”     The

trial court adjourned the proceeding for the day.    After leaving

court, defendant and his attorney met for approximately one hour

at the attorney’s office.2

     Defendant’s trial commenced on Tuesday, December 11, 2007,

with jury selection, opening statements and the State’s

presentation of its witnesses: two of the investigating police

officers.   The defense commenced its case on Friday, December

14, 2007.   Defendant did not testify.   McKinney testified on

defendant’s behalf, stating that he had bought cocaine from

someone other than defendant on the day of defendant’s arrest.

A second witness testified that she observed defendant’s arrest,

watched officers retrieve an item from across the street,

2
  The judge on remand did not determine how much time defendant’s
attorney spent completing his trial preparation, as this Court
did not require inclusion of such information as part of its
remand order.

                                12
overheard defendant deny ownership of that item and heard an

officer say “[i]t is yours now.”      Another witness testified that

she saw defendant get out of a Cadillac and go into a store.

The jury convicted defendant of all remaining charges.      After

the jury rendered its verdict, defendant blurted out that his

brother, not he, had sold the drugs at issue.

     At his sentencing hearing on June 30, 2008, defendant was

represented by the privately-retained attorney whom he had hired

and dismissed prior to trial, but argued pro se motions on his

own behalf.   He told the trial judge that he did not meet his

trial attorney until the day of the suppression hearing and that

both he and his attorney had been “unprepared.”      He said that he

had wanted to present evidence that the suspect observed by

police was someone else.    The trial court denied defendant’s

motion for a new trial, Rule 3:20-1, denied the State’s motion

for an extended term, Rule 3:21-4(e), merged two of the

offenses, and sentenced defendant to a five-year term of

incarceration with a two-year period of parole ineligibility.3

     Defendant appealed.4   An Appellate Division majority held

that defendant had not demonstrated that he had ineffective


3
  Defendant also filed a pro se motion for judgment of acquittal,
but the record does not reveal the trial court’s ruling on that
motion.
4
  Defendant initially filed a pro se appeal, but the Appellate
Division granted his motion to proceed as an indigent, and he
has been represented by the Mercer County OPD in this appeal.
                                 13
assistance of counsel, given the Mercer County OPD’s active work

on his behalf and the trial court’s two-week notice to defendant

that the trial would proceed.   Miller, supra, 420 N.J. Super. at

78-79.   The majority emphasized the trial court’s discretion in

controlling its calendar and the requirement that a defendant

demonstrate prejudice in order to obtain a new trial.     Id. at

86-88.

    The dissenting judge acknowledged “the absence of direct

prejudice.”   Id. at 99 (Fuentes, J.A.D., dissenting).    He

maintained, however, that the trial court’s denial of an

adjournment, compelling the defendant to proceed when he had

just met his attorney for the first time, fundamentally offended

principles of trial fairness and justice.   Id. at 102.    He

observed that this case raised the specter of a two-tiered

system in which indigent defendants are left “at the mercy of

staff attorneys beholden to their supervisors.”   Id. at 103.

The dissenting judge disputed the trial court’s conclusion that

the trial of this case was uncomplicated and asserted that the

court has a non-delegable duty to guarantee the administration

of justice, requiring reversal of defendant’s conviction.       Id.

at 99-100, 103-04.

    Defendant appealed as of right with regard to the issue

raised by the dissent.   R. 2:2-1(a)(2).

                                II.

                                14
    Defendant asserts that the trial court deprived him of

counsel of his choice in violation of U.S. Const. amend. VI and

N.J. Const. art. I, ¶ 10.     He contends that the trial judge did

not properly exercise his discretion in denying the requested

adjournment because that decision was prompted by the judge’s

annoyance at mismanagement by the Mercer County OPD, for which

defendant was not responsible.     Defendant urges the Court to

hold that he need not demonstrate prejudice because prejudice is

presumed when the denial of an adjournment deprives a criminal

defendant of his choice of counsel and a fair trial.

Alternatively, defendant contends that he has demonstrated

prejudice because his testimony at the suppression hearing

prompted his decision not to testify at trial and his counsel

inadequately prepared his defense in various respects.

    The State asserts a trial court has broad discretion to

grant or deny adjournments as a component of its authority to

control its calendar.     It argues that defendants represented by

appointed counsel do not have the right to counsel of their

choice.   The State contends that the panel majority correctly

required a showing of prejudice to warrant reversal of

defendant’s conviction.     According to the State, the record of

this case precludes any finding of prejudice because defendant

and his counsel met prior to trial, defense counsel admittedly

had an adequate opportunity to prepare the defense and the case

                                  15
was uncomplicated.     The State argues that while the issue of

prejudice is not raised by the Appellate Division dissent, and

therefore is not before this Court, defendant has, in any event,

failed to make a showing of prejudice.

    Amicus curiae the American Civil Liberties Union (ACLU)

argues that the trial court’s decision constituted an arbitrary

insistence on an expeditious trial that violated defendant’s

right to effective assistance of counsel and represented an

abuse of discretion.     ACLU asserts that the trial court’s denial

of the adjournment precluded defendant and his counsel from

establishing an effective attorney-client relationship and that

prejudice should be presumed in this setting.    Amicus curiae the

Association of Criminal Defense Lawyers of New Jersey (ACDL)

argues that defendants must be afforded time to develop trust

and confidence in their counsel, which is impossible when an

attorney and client who have never met are compelled to proceed.

ACDL contends that prejudice should be presumed and urges

reversal of defendant’s conviction based on principles of due

process and fundamental fairness.

    Amicus curiae Attorney General of New Jersey (Attorney

General) contends that the trial court’s denial of defendant’s

motion for an adjournment did not constitute an abuse of

discretion because it was not unreasonable, did not prompt a

deficient performance by defense counsel and did not prejudice

                                  16
defendant.    The Attorney General argues that there was no

fundamental unfairness in this case because at each stage of the

proceedings defendant was represented by competent counsel with

no conflict of interest.

                                III.

    The Court reviews this matter “as an appeal as of right,

arising only through the dissent in the Appellate Division.”

Borough of Sayreville v. 35 Club, L.L.C., 208 N.J. 491, 503

(2012) (citing R. 2:2-1(a)(2)).    Accordingly, “our review is

confined to the issue which was the subject of the dissent.”

Ibid.; accord State v. Allegro, 193 N.J. 352, 371 n.9 (2008).

As to all other issues, “certification must be sought

separately,” Allegro, supra, 193 N.J. at 371 n.9, and no such

certification was requested or granted here.

    The majority of the panel, Miller, supra, 420 N.J. Super.

at 96, and the dissenting judge, id. at 96-97 (Fuentes, J.A.D.,

dissenting), agreed that defendant had not made a showing that

he was prejudiced by the trial court’s denial of an adjournment.

The panel sharply disagreed as to whether the denial of the

adjournment represented an abuse of discretion that warrants a

new trial absent a showing of prejudice and whether principles

of fundamental fairness require reversal of defendant’s

conviction.   Id. at 99 (Fuentes, J.A.D., dissenting).    We thus

address both issues.

                                  17
    We begin with core constitutional principles.     The United

States and New Jersey Constitutions guarantee to criminal

defendants the right to counsel.     U.S. Const. amend. VI (“In all

criminal prosecutions, the accused shall enjoy the right . . .

to have the Assistance of Counsel for his defence.”); N.J.

Const. art. I, ¶ 10 (“In all criminal prosecutions the accused

shall have the right . . . to have the assistance of counsel in

his defense.”).   As the United States Supreme Court held in

United States v. Cronic, 466 U.S. 648, 654, 104 S. Ct. 2039,

2044, 80 L. Ed. 2d 657, 664 (1984), “[t]he special value of the

right to the assistance of counsel explains why ‘[i]t has long

been recognized that the right to counsel is the right to the

effective assistance of counsel.’”    (second alteration in

original) (quoting McMann v. Richardson, 397 U.S. 759, 771 n.14,

90 S. Ct. 1441, 1449 n.14, 25 L. Ed. 2d 763, 773 n.14 (1970)).

    The Sixth Amendment right to effective assistance of

counsel was defined by the United States Supreme Court in

Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L.

Ed. 2d 674 (1984).   There, the Supreme Court identified two

distinct categories of cases in which defendants claim

violations of their constitutionally guaranteed right to

counsel.   In the first category, a defendant asserts an “actual

or constructive denial of the assistance of counsel altogether,

as well as claims based on state interference with the ability

                                18
of counsel to render effective assistance to the accused.”      Id.

at 683, 104 S. Ct. at 2062, 80 L. Ed. 2d at 690.

    In the second category, a defendant claims that his counsel

failed to provide competent assistance.    Id. at 686, 104 S. Ct.

at 2064, 80 L. Ed. 2d at 692.   For such “actual ineffectiveness”

cases, the Supreme Court established its familiar two-pronged

test.   Id. at 683-87, 104 S. Ct. at 2062-64, 80 L. Ed. 2d at

690-93.   The first prong requires a showing of deficient

performance by counsel.    Id. at 687, 104 S. Ct. at 2064, 80 L.

Ed. 2d at 693.   The Supreme Court declined to impose a

“particular set of detailed rules for counsel’s conduct,” id. at

688-89, 104 S. Ct. at 2065, 80 L. Ed. 2d at 694, establishing

instead “a strong presumption that counsel’s conduct falls

within the wide range of reasonable professional assistance,”

id. at 689, 104 S. Ct. at 2065, 80 L. Ed. 2d at 694.

    The second, or “prejudice,” prong of the Strickland test

compels a showing that “the deficient performance prejudiced the

defense.”    Id. at 687, 104 S. Ct. at 2064, 80 L. Ed. 2d at 693.

Accordingly, a defendant must show “that counsel’s errors were

so serious as to deprive the defendant of a fair trial, a trial

whose result is reliable.”    Ibid., 104 S. Ct. at 2064, 80 L. Ed.

2d at 693.   This second prong was reiterated by the Supreme

Court in Cronic, supra, 466 U.S. at 658, 104 S. Ct. at 2046, 80

L. Ed. 2d at 667, with the caveat that there are “circumstances

                                 19
that are so likely to prejudice the accused that the cost of

litigating their effect in a particular case is unjustified.”5

With the exception of the unusual setting in which prejudice to

the defendant is self-evident, a defendant must make a showing

of prejudice to meet the federal constitutional standard.

Strickland, supra, 466 U.S. at 693, 104 S. Ct. at 2067, 80 L.

Ed. 2d at 697; Cronic, supra, 466 U.S. at 661-62, 104 S. Ct. at

2048, 80 L. Ed. 2d at 669-70.

     This Court has adopted the standard of Strickland and

Cronic as the benchmark by which the violation of a right to

counsel is measured under the New Jersey Constitution.    State v.

Fritz, 105 N.J. 42, 58 (1987).    In Fritz, the “defendant had

only sporadic contact with the Public Defender’s Office prior to

trial.”   Id. at 47.   After defendant and his first assigned

attorney discussed a potential plea bargain, the case was

reassigned to another attorney, and “communications broke down.”

Ibid.   Nothing further was done on the defendant’s case until

the original attorney received a trial notice and confirmed,

three days before the trial date, that the trial would proceed

5
  Only one of the cases noted by Cronic involved the right to
counsel -- Flanagan v. United States, 465 U.S. 259, 262-63, 104
S. Ct. 1051, 1053, 79 L. Ed. 2d 288, 293 (1984) -- but that case
did not ultimately decide the Sixth Amendment issue because the
Court reversed for lack of jurisdiction, and thus, is not
relevant here. In any event, the claim involved the denial of
the right to counsel of defendant’s choice, unlike the
circumstances here. Ibid., 104 S. Ct. at 1053, 79 L. Ed. 2d at
293.
                                 20
as scheduled.   Id. at 47-48.     No witnesses had been contacted

and the transcript of the probable cause hearing had not been

ordered.   Id. at 48.   Nonetheless, the trial court denied a

motion for an adjournment, noting that only jury selection would

occur on the first day of trial.        See ibid.   The defendant was

convicted, and the Appellate Division affirmed his conviction on

two of the three offenses.      Ibid.

    This Court applied the test of Strickland and Cronic.          Id.

at 61.   It rejected defendant’s claim that he was denied

effective assistance of counsel, observing that counsel was

familiar with the case from his involvement with the proposed

plea agreement and that “counsel had at least one full day, and

potentially three full days” to prepare for a case that “did not

present overly difficult or complicated issues to an experienced

criminal trial attorney.”    Id. at 63.

    In that setting, the Court held that the presumption of

prejudice recognized in Cronic did not apply:

           [A]s Cronic and the cases decided after it
           make clear, the obstacles facing defendant’s
           attorney in terms of inability to prepare
           are insufficient to warrant a presumption of
           prejudice and to excuse the need for an
           inquiry into the actual conduct of the
           trial.     Indeed, no federal court has
           reversed a criminal conviction, pursuant to
           Cronic, based solely on the ground of
           inadequate   attorney  preparation,  whether
           attributable to the trial court’s refusal of
           a continuance or not.


                                   21
          [Id. at 61-62 (footnote omitted).]

The Court further noted that “[r]eversals following Cronic have

arisen only from more significant impairments of adequate

representation than usually occur from lack of preparation.”

Id. at 62.   It commented that “[s]uch circumstances involve the

complete denial of the right to counsel altogether, actual or

constructive.”   Id. at 53.   In contrast, the Court was satisfied

in Fritz “that the trial court’s denial of defendant’s motion

for a continuance . . . to enable defense counsel to prepare did

not completely vitiate the ‘crucible of meaningful adversarial

testing.’”   Id. at 63 (quoting Cronic, supra, 466 U.S. at 656,

104 S. Ct. at 2045, 80 L. Ed. 2d at 666).   In short, when the

defendant had the benefit of experienced counsel,

notwithstanding that counsel’s limited opportunity to prepare

the defense, the Court declined to presume prejudice.

    Since Fritz, this Court has presumed prejudice under Cronic

in only two cases, State v. Tyler, 176 N.J. 171 (2003), and

State v. Cottle, 194 N.J. 449 (2008).    In Tyler, supra, 176 N.J.

at 173, the Court considered the trial judge’s decision to

sanction a prospective juror who had expressed bias by forcing

her to sit through a day of trial as a non-deliberating juror.

Reversing the defendant’s conviction and remanding for a new

trial, the Court noted that “‘[t]here are times, even in the

absence of prejudice to a defendant, when it is essential to

                                 22
insure future observance of a prescribed practice safeguard or

the vindication of a fundamental principle that courts should

not hesitate to reverse.”     Id. at 182-83 (quoting State v.

Wagner, 180 N.J. Super. 564, 567 (App. Div. 1981)).

    In Cottle, supra, 194 N.J. at 452, the Court presumed

prejudice and found a per se conflict of interest when an

attorney representing a juvenile in an adult criminal case was

simultaneously under indictment in the same county and was being

prosecuted by the same office as his client.     The Court relied

on State v. Bellucci, 81 N.J. 531, 543 (1980), in which the

Court previously held that simultaneous representation of a

codefendant by an attorney or a lawyer associated with that

attorney amounts to a per se conflict of interest and presumed

prejudice.     Cottle, supra, 194 N.J. at 467, 471.    The Court

concluded that “[t]he same concerns about divided loyalties

present in Bellucci” were present in the case.        Id. at 471.   It

reversed the conviction and remanded for a new trial finding

“[t]he undisclosed conflict . . . denied the juvenile the

effective representation of counsel.”     Id. at 452.

    In contrast, this Court has never presumed prejudice under

Cronic in a situation analogous to this case, in which the

defendant was represented by competent counsel with no conflict

of interest.    In State v. Bey, 161 N.J. 233, 254 (1999), cert.

denied, 530 U.S. 1245, 120 S. Ct. 2693, 147 L. Ed. 2d 964

                                  23
(2000), the Court found that a defendant’s counsel had

incompletely prepared the defense of a death penalty case.   It

rejected, however, the defendant’s argument that prejudice

should be presumed, noting that “[t]he presumption of prejudice

is reserved for cases involving the complete denial of the right

to counsel.”   Id. at 255-56 (citing Fritz, supra, 105 N.J. at

53).   In another capital case, State v. Savage, 120 N.J. 594,

617 (1990), the Court rejected a similar claim that a showing of

prejudice was unnecessary because of the deficient performance

of counsel.    The Court explained that “the per se analysis is

reserved for those cases in which counsel’s performance is so

likely to prejudice the accused that it is tantamount to a

complete denial of counsel.”    Id. at 616 (citing Cronic, supra,

466 U.S. at 659, 104 S. Ct. at 2046, 80 L. Ed. 2d at 668;

Strickland, supra, 466 U.S. at 692, 104 S. Ct. at 2067, 80 L.

Ed. 2d at 696).   Indeed, in State v. Dennis, 185 N.J. 300, 301-

02 (2005), cert. denied, 547 U.S. 1045, 126 S. Ct. 1629, 164 L.

Ed. 2d 342 (2006), this Court recognized a defendant’s right to

counsel at his probable cause hearing, but it declined to

presume prejudice when the defendant was unrepresented by

counsel at such a hearing.6


6
  In an Appellate Division case decided more than thirty years
before Strickland, Cronic and Fritz, a panel did not require a
showing of prejudice in an ineffective assistance of counsel
inquiry. Jablonowski v. State, 29 N.J. Super. 109, 112-13 (App.
                                 24
    There is, in short, no authority in this Court for the

expansion of the presumption of prejudice beyond the narrow

parameters set in Cronic.    To secure reversal of his or her

conviction premised upon a claim that his or her attorney was

ineffective in conducting the defense, a defendant must satisfy

both prongs of the Strickland/Fritz test: counsel’s deficient

performance and prejudice.    Strickland, supra, 466 U.S. at 687,

693, 104 S. Ct. at 2062, 2067, 80 L. Ed. 2d at 690-91, 697;

Fritz, supra, 105 N.J. at 60-61.

                                 IV.

    In this case, defendant seeks to extend the presumption of

prejudice recognized by Cronic to a new setting: a trial court’s

claimed deprivation of a defendant’s opportunity to develop a

rapport with his counsel.    The proposed expansion of the

presumption of prejudice implicates federal and state authority

addressing two issues: the scope of the right to counsel of

one’s choice and the existence of a right to a meaningful

attorney-client relationship.   We consider those issues in turn.


Div. 1953). There, an attorney was appointed on the morning of
trial to represent the defendant and his codefendant, and the
trial court denied an application for an adjournment. Id. at
110-11. Because Jablonowski was decided long before Strickland,
Cronic and Fritz, the panel did not apply the analytical
framework that currently governs ineffective assistance of
counsel cases. Further, Jablonowski involved considerations not
at issue here because unlike defense counsel in this case, the
assigned attorney in that case had no opportunity to prepare a
defense for his clients prior to the day of trial. Id. at 112-
13.
                                 25
    The United States Supreme Court has recognized a

defendant’s Sixth Amendment right to “a fair opportunity to

secure counsel of his own choice.”   Powell v. Alabama, 287 U.S.

45, 53, 53 S. Ct. 55, 58, 77 L. Ed. 158, 162 (1932); accord

Wheat v. United States, 486 U.S. 153, 165, 108 S. Ct. 1692,

1700, 100 L. Ed. 2d 140, 153 (1988) (Marshall, J., dissenting).

“Deprivation of the right is ‘complete’ when the defendant is

erroneously prevented from being represented by the lawyer he

wants, regardless of the quality of the representation he

received.”   United States v. Gonzalez-Lopez, 548 U.S. 140, 148,

126 S. Ct. 2557, 2563, 165 L. Ed. 2d 409, 419 (2006).

    A defendant’s Sixth Amendment right to counsel of his or

her choice, however, “does not extend to defendants who require

counsel to be appointed for them.”   Id. at 151, 126 S. Ct. at

2565, 165 L. Ed. 2d at 421 (citing Wheat, supra, 486 U.S. at

159, 108 S. Ct. at 1697, 100 L. Ed. 2d at 148-49; Caplin &

Drysdale, Chartered v. United States, 491 U.S. 617, 624, 109 S.

Ct. 2646, 2652, 105 L. Ed. 2d 528, 541 (1989)).   The right to

counsel guaranteed by the New Jersey Constitution, N.J. Const.

art. I, ¶ 10, has never been extended beyond the federal

guarantee in this regard.   As the Appellate Division noted in

State v. Wiggins, 291 N.J. Super. 441, 451-52 (App. Div.),

certif. denied, 146 N.J. 568 (1996):



                                26
         The Sixth Amendment and our Constitution
         guarantee that an individual charged with a
         crime has the right to an attorney.      Our
         organic law does not command, however, that
         he be given the attorney of his choice. Nor
         does    it    require    that    his   legal
         representation be changed at his whim.

         [(citing State v. Kordower, 229 N.J. Super.
         566, 576 (App. Div. 1989)); accord State v.
         Harris, 384 N.J. Super. 29, 59 (App. Div.
         2006), certif. denied, 188 N.J. 357 (2006).]

In the setting here, in which defendant sought and obtained

assigned counsel, defendant’s right to be represented did not

entail the right to a public defender of his choice.

    The right to counsel afforded by the federal and state

constitutions, however, does require that the attorney be

“effective as well as available.”    State v. Sugar, 84 N.J. 1, 17

(1980) (citing Cuyler v. Sullivan, 446 U.S. 335, 344-45, 100 S.

Ct. 1708, 1716, 64 L. Ed. 2d 333, 343-44 (1980); Tollett v.

Henderson, 411 U.S. 258, 266-67, 93 S. Ct. 1602, 1608, 36 L. Ed.

2d 235, 243 (1973); McMann, supra, 397 U.S. at 771 n.14, 90 S.

Ct. at 1449 n.14, 25 L. Ed. 2d at 773 n.14).    A criminal defense

attorney must not be hindered by conflicts of interest that

could compromise his or her duty to a client; the

“representation must be ‘untrammeled and unimpaired,’ [the

lawyer’s] loyalty undivided.”   Bellucci, supra, 81 N.J. at 538;

accord Sugar, supra, 84 N.J. at 17; see also Wood v. Georgia,

450 U.S. 261, 271, 101 S. Ct. 1097, 1103, 67 L. Ed. 2d 220, 230


                                27
(1981) (“Where a constitutional right to counsel exists, our

Sixth Amendment cases hold that there is a correlative right to

representation that is free from conflicts of interest.”);

Cuyler, supra, 446 U.S. at 349, 100 S. Ct. at 1719, 64 L. Ed. 2d

at 347 (“[A] defendant who shows that a conflict of interest

actually affected the adequacy of his representation need not

demonstrate prejudice.”).   Further, “[i]t has been said that the

right to counsel ‘would be meaningless if the defendant were not

able to communicate freely and fully with the attorney.’”     State

v. Land, 73 N.J. 24, 30 (1977) (quoting M. Freedman, Lawyers’

Ethics In An Adversary System 8 (1975)); see also Weatherford v.

Bursey, 429 U.S. 545, 554, 97 S. Ct. 837, 843, 51 L. Ed. 2d 30,

39 (1977) (noting Sixth Amendment could be violated by

prosecution receipt of defense trial preparation details

acquired from informant present at defendant’s meeting with

counsel); United States v. Costanzo, 740 F.2d 251, 254-57 (3d

Cir. 1984) (applying Weatherford but finding no Sixth Amendment

violation).

    A criminal defendant’s constitutional guarantee of loyal

counsel and open communication, however, does not equate to a

guarantee of attorney-client rapport.   In Morris v. Slappy, 461

U.S. 1, 5-6, 103 S. Ct. 1610, 1613, 75 L. Ed. 2d 610, 616

(1983), an indigent defendant’s assigned counsel had emergency

surgery, necessitating the substitution of new counsel six days

                                28
before trial and prompting the defendant to move for an

adjournment.   Substituted counsel represented that he was

prepared for trial.    Id. at 6, 103 S. Ct. at 1614, 75 L. Ed. 2d

at 616.   He did not join his client’s application for an

adjournment.   See ibid., 103 S. Ct. at 1614, 75 L. Ed. 2d at

616.   The trial judge denied the motion.    Id. at 7, 103 S. Ct.

at 1614, 75 L. Ed. 2d at 617.     The United States Court of

Appeals for the Sixth Circuit reversed, holding that the trial

court had “ignored respondent’s Sixth Amendment right to a

‘meaningful attorney-client relationship’ and hence violated

respondent’s right to counsel.”     Id. at 11, 103 S. Ct. at 1616,

75 L. Ed. 2d at 619.

       The United States Supreme Court reversed, holding:

           The Court of Appeals’ conclusion that the
           Sixth Amendment right to counsel “would be
           without substance if it did not include the
           right   to   a   meaningful   attorney-client
           relationship” is without basis in the law. .
           . .   No court could possibly guarantee that
           a defendant will develop the kind of rapport
           with his attorney -– privately retained or
           provided by the public -– that the Court of
           Appeals thought part of the Sixth Amendment
           guarantee of counsel.        Accordingly, we
           reject the claim that the Sixth Amendment
           guarantees   a    “meaningful   relationship”
           between an accused and his counsel.

           [Id. at 13-14, 103 S. Ct. at 1617, 75 L. Ed.
           2d at 621 (footnote omitted) (quoting Slappy
           v. Morris, 649 F.2d 718, 720 (9th Cir.
           1981)).]



                                  29
There is, in short, no federal constitutional right to a

“meaningful relationship” between a criminal defendant and his

or her attorney.

       Accordingly, the constitutional guarantee of effective

assistance of counsel mandates competent and loyal service to

the client in a setting that does “not ‘preclude the giving of

effective aid in the preparation and trial of the case.’”

Fritz, supra, 105 N.J. at 57 (quoting Sugar, supra, 84 N.J. at

17).   The right to effective assistance does not, however,

require a court to accommodate a defendant’s preference of

assigned counsel.   Nor does it require an interaction between

attorney and client that gives rise to a “meaningful

relationship” or a partnership between attorney and client that

rises to the level of a “rapport.”       Morris, supra, 461 U.S. at

13-14, 103 S. Ct. at 1617, 75 L. Ed. 2d at 621.

                               V.

       These constitutional principles set the backdrop for our

review of the trial court’s denial of defendant’s request for an

adjournment to afford him and his counsel additional time to

confer.    A motion for an adjournment implicates a trial court’s

authority to control its own calendar and is reviewed under a

deferential standard.    As the United States Supreme Court held

in Morris, “broad discretion must be granted trial courts on

matters of continuances; only an unreasoning and arbitrary

                                    30
‘insistence upon expeditiousness in the face of a justifiable

request for delay’ violates the right to the assistance of

counsel.”   Morris, supra, 461 U.S. at 11-12, 103 S. Ct. at 1616,

75 L. Ed. 2d at 620 (quoting Ungar v. Sarafite, 376 U.S. 575,

589, 84 S. Ct. 841, 849, 11 L. Ed. 2d 921, 931 (1964)).

    This Court has not previously considered the standard that

a trial judge should apply when a criminal defendant requests

that a trial be adjourned so that he or she may have more time

to confer with    newly-assigned counsel.   In the setting of a

motion to withdraw a guilty plea, however, this Court recently

considered the “intersection of the right to the assistance of

counsel with the denial of a criminal defendant’s motion for an

adjournment.”    Hayes, supra, 205 N.J. at 536.

    In Hayes, the defendant, represented by counsel, pled

guilty to robbery and eluding.    Id. at 528.     On the day he was

scheduled for sentencing, the defendant advised the court for

the first time that he wanted to file a motion for leave to

withdraw his guilty plea before he was sentenced.      Id. at 525.

The defendant told the judge that he had attempted to retain a

new attorney to file the motion, but one prospective counsel had

a conflict of interest and another had a scheduling problem.

Id. at 525-26.   The defendant’s prior attorney informed the

court that he could not represent the defendant because he was a

potential witness in the motion to withdraw the plea.       Id. at

                                 31
536-37.     The defendant requested an adjournment, which the court

denied, and the defendant was compelled to proceed with his

motion pro se.    Id. at 537.

    The Court noted that “whether a trial court should grant or

deny a defendant’s request for an adjournment to retain counsel

requires a balancing process informed by an intensely fact-

sensitive inquiry.”     Id. at 538.    It held that when an appellate

court reviews a trial court’s discretionary determination of a

defendant’s motion for an adjournment, “‘there are two

conditions which must exist to warrant’” reversal of the

conviction.    Id. at 539 (quoting Smith v. Smith, 17 N.J. Super.

128, 132 (App. Div. 1951), certif. denied, 9 N.J. 178 (1952)).

First, “‘the judicial action must have been clearly unreasonable

in the light of the accompanying and surrounding

circumstances.’”     Ibid. (quoting Smith, supra, 17 N.J. Super. at

133).    Second, the ruling must have prejudiced the complaining

party.    Ibid.   By requiring the second condition, the Court

reaffirmed the necessity of a showing of prejudice, noting New

Jersey law’s long recognition of “the notion that ‘[a] motion

for an adjournment is addressed to the discretion of the court,

and its denial will not lead to reversal unless it appears from

the record that the defendant suffered manifest wrong or

injury.’”    Id. at 537 (alteration in original) (quoting State v.

Doro, 103 N.J.L. 88, 93 (E. & A. 1926)).

                                  32
    To guide trial courts deciding adjournment applications

filed by defendants seeking additional time to retain counsel,

the Court adopted a case-specific standard originally

articulated by the Court of Appeals for the District of Columbia

Circuit in United States v. Burton, 584 F.2d 485, 490-91 (D.C.

Cir. 1978), cert. denied, 439 U.S. 1069, 99 S. Ct. 837, 59 L.

Ed. 2d 34 (1979), and applied by the Appellate Division in

Furguson, supra, 198 N.J. Super. at 402.   This Court enumerated

the relevant factors:

         “Some of the factors to be considered in the
         balance include the length of the requested
         delay; whether other continuances have been
         requested    and   granted;     the     balanced
         convenience    or    inconvenience     to    the
         litigants,   witnesses,    counsel,    and   the
         court; whether the requested delay is for
         legitimate   reasons,    or   whether    it   is
         dilatory, purposeful, or contrived; whether
         the    defendant     contributed      to     the
         circumstance which gives rise to the request
         for a continuance; whether the defendant has
         other competent counsel prepared to try the
         case, including the consideration of whether
         the other counsel was retained as lead or
         associate   counsel;   whether    denying    the
         continuance will result in identifiable
         prejudice to defendant’s case, and if so,
         whether this prejudice is of a material or
         substantial nature; the complexity of the
         case; and other relevant factors which may
         appear in the context of any particular
         case.”

         [Hayes, supra, 205 N.J. at 538 (quoting
         Furguson, supra, 198 N.J. Super. at 402).]




                               33
The Court noted the need to “‘strike a balance between [a trial

court’s] inherent and necessary right to control its own

calendar and the public’s interest in the orderly administration

of justice, on the one hand, and the defendant’s constitutional

right to obtain counsel of his own choice, on the other.’”

Ibid. (quoting Furguson, supra, 198 N.J. Super. at 402).     In

Hayes, given the clear prejudice to a defendant deprived of the

assistance of counsel at his motion to withdraw his plea, that

inquiry compelled a reversal and remand for a new hearing on

defendant’s motion to withdraw his plea, at which he would be

represented by counsel.   Id. at 540-41.

    Hayes involved an issue not raised by this case: the

withdrawal of conflicted counsel that left the defendant

effectively “without representation, a status anathema to the

fundamental constitutional notions of fairness that must guide

criminal proceedings.”    Id. at 540.   The Court’s analytical

framework, however, is equally relevant to this case, in which

we reconcile the trial court’s authority to control its docket

with the defendant’s right to effective representation.     The

factors articulated in Hayes ensure a careful balancing of the

competing considerations at issue in this case, and accordingly,

we apply those factors here.

    The first factor identified in Hayes, the length of the

requested delay, is not developed in the record.     In his request

                                 34
for an adjournment, defendant did not specify the length of the

delay that he sought, and the trial court did not inquire about

the length of the proposed continuance.    The second Hayes

factor, requests for and grants of other continuances, weighs to

some degree in favor of the trial court’s denial of the

adjournment requested.   Although the record does not include the

transcripts of all relevant hearings in this matter, it reveals

that the December 10, 2007 trial date was at least the third

trial date scheduled for this case, and the court’s

determination was supported by that procedural history.

    The third factor, the inconvenience to the litigants,

witnesses, counsel and the court is not addressed with precision

in the record, except in the trial court’s reference to its

attempts to advance the case to trial.    In the absence of

evidence that either the scheduled trial date or the adjournment

request caused inconvenience to the parties, witnesses or

attorneys, this factor does not weigh in favor of either the

grant or the denial of the motion for an adjournment.     Cf.

Furguson, supra, 198 N.J. Super. at 406 (finding inconvenience

weighed against defendant).

    The fourth factor, whether the requested delay is for

legitimate reasons, provides some support for defendant’s

position.   Defendant premised his request upon a legitimate

concern -- the limited time afforded for him to confer with

                                35
counsel -- and there is no evidence that his argument was mere

pretext for delay.    The fifth factor, whether defendant

contributed to the need for a continuance, similarly weighs in

defendant’s favor.     There is no suggestion on the record that

defendant did anything to prompt the Mercer County OPD’s

substitution of his assigned attorney, and he is not responsible

for any administrative errors that may have occurred in that

office’s handling of his defense.      See Hayes, supra, 205 N.J. at

540; but see Furguson, supra, 198 N.J. Super. at 406.

    The sixth factor, whether other competent counsel was

prepared to try the case, buttresses the trial court’s decision

to deny the motion to adjourn.     Defendant’s new counsel, an

experienced criminal defense attorney, was assigned to serve as

defendant’s counsel.    While counsel would have benefited from a

longer preparation period, he had an adequate opportunity over

four days to prepare for the trial and he told the court that he

was prepared to proceed.     The seventh factor, the existence and

scope of prejudice, supports the trial court’s decision because

there has been no showing that defendant either anticipated or

suffered prejudice.    Finally, the complexity of the case does

not weigh in favor of either the grant or the denial of the

adjournment.   Notwithstanding the relative brevity of the trial

and the familiarity of the issues presented to experienced

counsel, the case required thoughtful preparation and planning.

                                  36
        Accordingly, the Hayes balancing test, applied in this

case, does not decisively favor either the grant or the denial

of the requested adjournment.     In this setting, either decision

arguably would have been a proper exercise of the trial court’s

discretion.     We do not find that the trial court’s denial of an

adjournment prejudiced defendant or was “‘clearly unreasonable

in the light of the accompanying and surrounding

circumstances.’”     Hayes, supra, 105 N.J. at 539 (quoting Smith,

supra, 17 N.J. Super. at 132-33).

        The dissent postulates a sweeping expansion of existing

law.7    The traditional benchmark for ineffective assistance of

counsel cases -- the United States Supreme Court’s decision in

Strickland, supra, 466 U.S. at 687, 104 S. Ct. at 2064, 80 L.

Ed. 2d at 693, and this Court’s holding in Fritz, supra, 105

N.J. at 58-61 -- requires, without exception, the showing of

prejudice that is simply absent here.     As the Court noted in

Fritz, “a conclusive presumption of prejudice is inappropriate

except in cases exemplified by egregious shortcomings in the


7
  Our dissenting colleague is undeterred by defendant’s
invocation of his ineffective assistance of counsel claim on
direct appeal rather than in the appropriate setting for such a
claim, an application for post-conviction relief. See State v.
Preciose, 129 N.J. 451, 460 (1992) (“Our courts have expressed a
general policy against entertaining ineffective-assistance-of-
counsel claims on direct appeal because such claims involve
allegations and evidence that lie outside the trial record[,]”
and “are particularly suited for post-conviction review.”);
accord State v. O’Neal, 190 N.J. 601, 634 (2007).
                                  37
professional performance of counsel.”    Fritz, supra, 105 N.J. at

61.   Under Cronic, supra, 466 U.S. at 658-59, 104 S. Ct. at

2046-47, 80 L. Ed. 2d at 667-68, only an extraordinary

deprivation of the assistance of counsel triggers a presumption

of prejudice under the federal constitutional standard.    Bell v.

Cone, 535 U.S. 685, 695-96, 122 S. Ct. 1843, 1850-51, 152 L. Ed.

2d 914, 927-28 (2002) (recognizing Cronic’s three presumed

prejudice scenarios: complete denial of counsel, failure to

subject State’s case to meaningful adversarial testing and

inability of any counsel to provide competent assistance under

certain circumstances).   If prejudice were presumed in the

setting here, in which the ineffective assistance of counsel

claim is premised upon the attorney’s exchange with the trial

court about the timing of the trial, the Cronic rule would be

extended far beyond its traditional parameters, and in

contravention of our holding in Fritz.   Our law clearly requires

a showing of prejudice in this case, and no such showing was

made.

      Nevertheless, given the late reassignment of the case by

the Mercer County OPD, the limited opportunity for defendant and

his new counsel to confer prior to the suppression motion, and

the lack of an objection by the State, the trial judge would

have better served the competing interests at stake with a

minimal adjustment to the court schedule.   Had the trial court

                                38
postponed the suppression hearing for a few hours until the

afternoon of December 10, 2007, for example, it would have

afforded to defendant and his counsel more time to confer but

still completed the hearing that day and maintained the schedule

for jury selection the following morning.   Such an adjustment

would not have required the court to set a new trial date.     We

urge trial judges confronted with similar circumstances to

accommodate reasonable requests for brief delays so as to permit

a defendant an opportunity to confer with newly-assigned

counsel.

    In this case, the Appellate Division properly upheld

defendant’s conviction.   The trial judge’s denial of the

requested adjournment was not an abuse of his broad discretion

under the test of Hayes and did not violate defendant’s

constitutional right to effective representation under

Strickland, Cronic and Fritz.

                                 VI.

    We respectfully disagree with the dissenting Appellate

Division judge that the trial court’s denial of defendant’s

requested adjournment contravened principles of fundamental

fairness.   See Miller, supra, 420 N.J. Super. at 99-101

(Fuentes, J.A.D., dissenting).   The doctrine of fundamental

fairness “‘is an integral part of due process, and is often

extrapolated from or implied in other constitutional

                                 39
guarantees.’”    Oberhand v. Dir., Div. of Taxation, 193 N.J. 558,

578 (2008) (quoting Doe v. Poritz, 142 N.J. 1, 109 (1995)).

“‘The doctrine effectuates imperatives that government minimize

arbitrary action, and is often employed when narrowed

constitutional standards fall short of protecting individual

defendants against unjustified harassment, anxiety, or

expense.’”    Doe, supra, 142 N.J. at 109 (quoting State v.

Yoskowitz, 116 N.J. 679, 731 (1989) (Handler, J., dissenting)).

    “‘Fundamental fairness is a doctrine to be sparingly

applied.’”    Id. at 108 (quoting Yoskowitz, supra, 116 N.J. at

712 (Garibaldi, J., concurring and dissenting)).    The doctrine

is “‘applied in those rare cases where not to do so will subject

the defendant to oppression, harassment, or egregious

deprivation.’”   Ibid. (quoting Yoskowitz, supra, 116 N.J. at 712

(Garibaldi, J., concurring and dissenting)).    “This Court has

relied on the concept of fundamental fairness to require

procedures to protect the rights of defendants at various stages

of the criminal justice process even when such procedures were

not constitutionally compelled.”      Ibid.

    This is not the “rare” case in which the doctrine of

fundamental fairness mandates reversal of the defendant’s

conviction.   Defendant was not deprived of competent counsel.

He had a meeting with his attorney, albeit one constrained in

duration and conducted in a less than optimal location, prior to

                                 40
his suppression hearing.   Following that hearing and before the

commencement of trial the next day, defendant met in private

with his counsel at the attorney’s office.   The attorney claimed

he was prepared and conducted a vigorous defense on defendant’s

behalf, and there was no finding of prejudice.   Defendant merely

requested more time with his attorney to build “rapport.”    There

was, in short, no “oppression, harassment, or egregious

deprivation” in this case.   Ibid. (quoting Yoskowitz, supra, 116

N.J. at 712 (Garibaldi, J., concurring and dissenting)).    The

trial court did not violate principles of fundamental fairness

when it denied defendant’s motion to adjourn the trial.

                               VII.

    The judgment of the Appellate Division is affirmed.

     CHIEF JUSTICE RABNER and JUSTICES LaVECCHIA and HOENS join
in JUSTICE PATTERSON’s opinion. JUSTICE ALBIN filed a separate,
dissenting opinion.




                                41
                                      SUPREME COURT OF NEW JERSEY
                                        A-35 September Term 2011
                                                 068558

STATE OF NEW JERSEY,

    Plaintiff-Respondent,

         v.

TERRENCE MILLER,

    Defendant-Appellant.



    JUSTICE ALBIN, dissenting.

    Sadly, today the majority holds that the right to effective

assistance of counsel guarantees nothing more than the presence

of an appointed attorney at counsel’s table -- even if that

attorney met with his indigent client for the first time on the

day of trial and had no time to consult with him about his case

or prepare with him a defense as the trial began.   The majority

also exalts the trial calendar over a just trial, affirming a

judge’s decision that denied an adjournment to a woefully

unprepared appointed attorney who was forced to stumble through

a suppression hearing, calling his client without having spoken

with him about the case and not calling witnesses to support his

client’s account.

    Defendant Terrence Miller was charged with serious drug

offenses and faced a prison sentence -- and he was indigent,


                                 1
leaving him dependent on the State to appoint counsel for him.

Indeed, Miller’s fate -- and any success he might have at trial

-- was tied to his ability to prepare a defense after

consultation with counsel.

    Yet, Miller did not meet his appointed counsel until the

day of trial, and the judge’s intransigence and his attorney’s

unpreparedness rendered his suppression hearing and trial a

farce.   Miller, an impoverished defendant, was treated as just

another fungible item to be shuffled along on a criminal-justice

conveyor belt.   But Miller is more than another dispositional

entry on a docket sheet, more than another statistic in some

inexorable, impersonal process that knows no delays for justice.

He is an individual clothed with constitutional rights, such as

the right to a fair trial and the right to the effective

assistance of counsel.   That the majority turns a blind eye to

this fundamentally flawed and appalling process by upholding

Miller’s conviction will surely disappoint those who believe

that this Court is the guardian of our constitutional rights.     I

therefore respectfully dissent.



                                  I.

                                  A.

    Terrence Miller was charged with several drug offenses,

including two counts of second-degree possession of cocaine with

                                  2
intent to distribute on or near a public park, N.J.S.A. 2C:35-

7.1(a).   On each of those charges alone, if convicted, he faced

a presumptive prison sentence of between five and ten years.

N.J.S.A. 2C:43-6(a)(2).

    In the latter part of 2007, Miller was represented by an

attorney from the Mercer County Public Defender’s Office.    Four

days before trial, on Thursday, December 6, 2007, without

advising Miller or requesting an adjournment, the Public

Defender’s Office substituted counsel.   Miller’s case was

assigned to an attorney who, to that point, had been handling

juvenile cases on a per diem basis for the Public Defender’s

Office.   The attorney had not tried a criminal trial in seven

years.    He would later explain that as a result of his eleventh-

hour appointment he felt he “was being put in a position that

[he] shouldn’t be put in.”

    At approximately 4:00 p.m. on the day of his new

assignment, the attorney visited the trial judge in chambers to

express his concern that he would not be prepared for trial.

The judge waved away his concern, telling him “don’t worry about

it, we’re going to be moving with this case on the 10th.”    That

evening, the attorney spent one and one-half hours putting

together a trial binder and beginning to review discovery.     Over

the next three days, the attorney devoted just five and one-half

hours preparing for trial -- without ever discussing the case

                                 3
with his client, any witnesses, the former attorney, or an

investigator in the Public Defender’s Office.     Because he was

rusty trying criminal cases, that Saturday he spent three to

four hours reviewing the court rules, rules of evidence, and

search-and-seizure law.

    On Monday, December 10, 2007 at 9:00 a.m., Miller arrived

at the courthouse, where he met his new attorney for the first

time.    In a courthouse stairwell that afforded little privacy,

the two engaged in a twenty-five-minute meet-and-greet

conversation.    As the attorney recalled, awkwardness permeated

the conversation between him and his client, for they were

complete strangers to each other.     The two may have had “some

procedural discussions,” and the attorney explained his

intention to make an adjournment request.     At no time did the

attorney and his client talk about any “particulars of trial

preparation” before ending their conversation.

    The attorney then proceeded to confer with the prosecutor

for one half hour about a possible plea agreement.     The

prosecutor offered Miller, through his attorney, a five-year

prison term with a two-year parole disqualifier in exchange for

a guilty plea.    The attorney -- still having never discussed the

case or upcoming trial with his client -- conveyed the plea

offer.    This second discussion with Miller, which lasted one

half hour, did not “go anywhere.”     In all of the fifty-five

                                  4
awkward minutes the attorney spent with Miller before entering

the courtroom, the two never discussed the upcoming motion to

suppress or trial.   They did not converse about a defense, trial

strategy, or whether witnesses should be called or subpoenaed.

The attorney did not prepare his client for testimony he might

give on the stand.

    With no joint plan of action, the attorney and Miller

appeared in court at approximately 10:30 a.m., as the trial

judge commenced proceedings.     The attorney knew from his

previous conversation with the judge that he was intent on going

forward.   Carefully choosing words that would not bring the ire

of the court down on himself, the attorney stated that his

client -- not he -- preferred an adjournment.     The attorney

said:

           [T]his is the first opportunity I’ve had to
           meet with [my client] . . . . And while I
           understand it is the Court’s intention to
           call this matter and have this matter
           proceed to trial, in fairness to Mr. Miller,
           I think he would best prefer that this
           matter was adjourned to allow an opportunity
           for us to sit in a more -- in a calmer
           setting so that we can discuss and plan this
           particular matter. I’ve advised him that
           this matter was -- that the file was
           provided to me sometime last week, with an
           opportunity for me to review and prepare.
           But to that end, I think Mr. Miller would
           still prefer that this matter not proceed at
           this time.

           [(Emphasis added).]


                                   5
    In response, the trial judge made clear that he -- not the

Public Defender’s Office -- was the master of his calendar.      He

expressed pique over that office’s presumption that transferring

Miller’s case to a new public defender would dictate whether he

-- the trial judge -- moved a case.   The trial judge stressed

that he would not brook interference with his prerogatives:

               I think as much as three weeks ago the
         Court, or at least two weeks ago, the Court
         was aware that [Miller’s former public
         defender] would not be able to try the case.
         . . .
               The Court was informed that . . . the
         chief of [the public defender’s] office, and
         . . . the assistant chief, were of the
         opinion that this case couldn’t be tried
         because it would need new counsel. In fact,
         the Court was told that. . . .
               The public defender’s office never came
         to the Court or said to the Court that it
         wanted specifically an adjournment, although
         the Court learned of it through [Miller’s
         former public defender] . . . who said that
         the higher ups thought that the matter just
         couldn’t go ahead.
               The Court’s response to [Miller’s
         former public defender] was, well, you can
         go back and tell them that it is the judge
         who decides whether an attorney can be
         relieved and under what conditions.
               . . . .
               This judge has been trying to get a
         handle on cases for several months and has
         been unable to move one for trial due to
         changes in the public defender’s office or
         the prosecutor’s office with files. So the
         Court approximately two weeks ago said this
         matter is going to trial.

         [(Emphasis added).]



                                6
    Having established who was boss, the trial judge then

minimized the seriousness and complexity of Miller’s case.   He

stated that “trying a drug case for a criminal defense attorney

is as easy as trying an intersection accident case for a civil

trial lawyer. . . . [T]he scenarios are essentially the same in

every case.   There is nothing difficult or complex about this

case.”   The trial judge was dismissive of what is necessary to

prepare a criminal drug case for trial, believing that meeting

the client and reading a police report were enough.   He did not

acknowledge that an attorney would need to confer with his

client in advance of a motion-to-suppress hearing or prepare him

to testify or identify and interview potential witnesses.

With those assumptions in mind, the trial judge concluded “that

moving the case ahead at this time creates no prejudice to Mr.

Miller,” although the judge “concede[d] . . . that Mr. Miller is

greeted with some level of discomfort . . . .”

    With no further ado, and with no further opportunity for

Miller to consult with his attorney, the trial judge stated:

“The Court is ready to proceed with the suppression hearing.”

                                B.

    At the motion-to-suppress hearing, the State called one

witness, Patrolman William Mulryne of the Trenton Police

Department.   Mulryne testified that with the use of binoculars

he observed Miller engage in what appeared to be separate, hand-

                                 7
to-hand drug transactions with two individuals.    One of those

individuals, Joseph McKinney, was later arrested after

discarding drugs in his possession.    Mulryne claimed that Miller

then walked away from the area.    Mulryne next saw Miller ten

minutes later at the same street corner exiting a Cadillac.

Miller was arrested, and seized from him was $790.    The police

found a bag of 7.29 grams of crack cocaine in the air-

conditioner unit of a nearby building, which Miller purportedly

had earlier accessed.

    Miller testified that a friend had dropped him off near the

street corner, he entered a store, and while there was “grabbed”

by the police.    The police searched his person and found no

drugs on him.    Miller was detained outside the store for

approximately one hour.    Then, a police officer approached with

a bag in his hand, saying, “[T]his is his.”     Miller replied, “It

[is] not mine,” but the officer responded, “[I]t is yours now.”

The money found on Miller apparently was his earnings from

several jobs.    Miller basically contended the case was one of

mistaken identification and that the officer could not have

clearly seen what he claimed to have observed given that trees

and foliage would have blocked his view.    (It is noteworthy that

Miller’s attorney had not visited the scene.)

    While on the stand, Miller also complained that he had

witnesses to corroborate his account who should have been called

                                  8
at his hearing:   “I had other witnesses that would have been

testifying here today that witnessed a lot of other things, too,

but for some reason we weren’t prepared for the day.”     (Emphasis

added).   Defense counsel did not ask for a continuance to call

those witnesses, including McKinney who was prepared to testify

that Miller had not sold him drugs.     Nor did the trial judge on

his own give Miller time to call witnesses on his behalf.

    Instead, the hearing ended with just the testimony of

Officer Mulryne and Miller.   In ruling, the trial judge observed

that he was “faced with conflicting stories” of two witnesses

and was “limited to the evidence before [him].”     (Of course, it

was the judge who limited the evidence by denying the

adjournment request.)    The judge concluded that between the two

witnesses, he found “Mulryne’s testimony was credible,” even

though Miller’s testimony had “plausibility.”     The judge

discounted Miller’s testimony based on his prior criminal

record.   Accordingly, the trial judge denied Miller’s motion to

suppress the evidence.

     The next day, December 11, the jury was selected, opening

statements were given, and the State presented its case.      On

December 14, Miller’s attorney placed on the stand three

witnesses to support the defense.     In particular, McKinney

testified that Miller did not sell him drugs and further that

Miller was not a drug dealer.

                                  9
    The jury convicted Miller of, among other things, third-

degree possession with intent to distribute cocaine.

Afterwards, in addressing the court, Miller asserted:      “I’m an

innocent man.    I’m innocent.   I’m innocent.   It was not me.   It

was not me.   It was my brother.”



                                  II.

    In this case we see the convergence of a hopelessly

unprepared attorney unwilling to declare in a firm and clear

voice that he was not ready for trial and a trial judge

frustrated by trial delays and intent on making a point that the

Public Defender’s Office could not usurp his calendar.

Sacrificed in the crossfire between the trial judge and the

“higher ups” at the Public Defender’s Office were Miller’s

fundamental rights to the effective assistance of counsel and to

a fair trial.    An indigent criminal defendant meeting his state-

appointed attorney for the first time on the day of trial and

having no time to consult with him before a suppression hearing

does not fit within any conception of American justice -- and

certainly cannot be squared with our constitutional

jurisprudence.

                                  A.

    The right to the assistance of counsel is guaranteed by

both the United States and New Jersey Constitutions.      U.S.

                                  10
Const. amend. VI (“In all criminal prosecutions, the accused

shall enjoy the right . . . to have the Assistance of Counsel

for his defense.”); N.J. Const. art. I, ¶ 10 (“In all criminal

prosecutions the accused shall have the right . . . to have the

assistance of counsel in his defense.”).   “[T]he right to

counsel encompasses the right to the effective assistance of

counsel.”   State v. Nash, 212 N.J. 518, 541 (2013) (emphasis

added) (citations and internal quotation marks omitted).     The

right to the effective assistance of counsel is a necessary

corollary to an accused’s right to a fair trial.   See Gideon v.

Wainwright, 372 U.S. 335, 344, 83 S. Ct. 792, 796, 9 L. Ed. 2d

799, 805 (1963) (“[I]n our adversary system of criminal justice,

any person haled into court, who is too poor to hire a lawyer,

cannot be assured a fair trial unless counsel is provided for

him.”); State v. Sugar, 84 N.J. 1, 16 (1980) (citations omitted)

(“[T]he assistance of counsel is essential to insuring fairness

and due process in criminal prosecutions . . . .”).    The right

to counsel attaches during all “critical stages” of a criminal

prosecution, including a motion-to-suppress hearing.    See 3

Wayne R. LaFave et al., Criminal Procedure § 11.2(b) at 620,

622-24 (3d ed. 2007).

    The mere appointment of counsel, however competent, does

not alone satisfy the constitutional guarantee of the right to

effective counsel.   Avery v. Alabama, 308 U.S. 444, 446, 60 S.

                                11
Ct. 321, 322, 84 L. Ed. 377, 379 (1940), cited in Sugar, supra,

84 N.J. at 17 (“The right to counsel would be an empty assurance

if a formal appearance by an attorney were sufficient to satisfy

it.”).   A criminal defense attorney has an inviolable obligation

to consult with his client about the client’s case.    That is so

because consultation “assures that the client will have the

opportunity to assist with his own defense.”   Gov’t of the

Virgin Islands v. Weatherwax, 77 F.3d 1425, 1436 (3d Cir. 1996)

(“[T]he client’s views and desires concerning the best course to

be followed . . . must be evaluated and taken into account by

counsel.”).   “Defense counsel undoubtedly has a duty to discuss

potential strategies with the defendant.”   Florida v. Nixon, 543

U.S. 175, 178, 125 S. Ct. 551, 555, 160 L. Ed. 2d 565, 572

(2004) (citing Strickland v. Washington, 466 U.S. 668, 688, 104

S. Ct. 2052, 2065, 80 L. Ed. 2d 674, 694 (1984)).     Indeed, “the

denial of opportunity for appointed counsel to confer, to

consult with the accused and to prepare his defense, could

convert the appointment of counsel into a sham and nothing more

than a formal compliance with the Constitution’s requirement

that an accused be given the assistance of counsel.”     Avery,

supra, 308 U.S. at 446, 60 S. Ct. at 322, 84 L. Ed. at 379.

When the peculiar circumstances of a case “ma[k]e it so unlikely

that any lawyer could provide effective assistance,” then

“ineffectiveness [will be] properly presumed without inquiry

                                12
into actual performance at trial.”    United States v. Cronic, 466

U.S. 648, 661, 104 S. Ct. 2039, 2048, 80 L. Ed. 2d 657, 669

(1984).   This is just such a case.

    No attorney can provide effective representation at a

motion-to-suppress hearing if he has not spoken with his client

beforehand, listened to his account, interviewed his witnesses,

or prepared him for his testimony.    Miller had witnesses waiting

in the wings but his attorney could not call them because he had

not spoken with his client.   Sitting next to Miller was a total

stranger who happened to be his state-appointed attorney.    The

failure of the attorney to consult with Miller in any meaningful

fashion, to prepare him for his testimony, and to present

corroborating witnesses at the motion-to-suppress hearing

rendered the attorney per se ineffective.

    Thus, this case falls within the narrow band of cases

identified in Cronic, supra, in which the “circumstances . . .

are so likely to prejudice the accused that the cost of

litigating their effect in a particular case is unjustified.”

466 U.S. at 658, 104 S. Ct. at 2046, 80 L. Ed. 2d at 667.    An

attorney meeting the most minimal standard of constitutional

effectiveness would never proceed with a suppression hearing

without preparing his client to testify or discussing with him

the witnesses who supported his case.   The attorney -- along



                                13
with the prosecutor and trial judge -- listened to Miller’s

account for the first time when he testified from the stand.

    The majority contends that it is a “sweeping expansion of

existing law” to hold that an attorney who goes to trial without

ever consulting or having contact with the client about his case

is presumptively ineffective.   But the egregious circumstances

that led to the denial of effective counsel here are of the same

type that the United States Supreme Court envisioned in Cronic.

Supra, 466 U.S. at 660-61, 104 S. Ct. at 2048, 80 L. Ed. 2d at

669).    In a series of equally egregious cases, the Sixth Circuit

found Cronic ineffective-assistance-of-counsel presumptions.

See U.S. v. Morris, 470 F.3d 596, 603 (6th Cir. 2006) (finding

ineffective assistance of counsel where appointed counsel met

with client for several minutes in crowded “bull pen” before

choosing whether to proceed on state or federal charges);

Mitchell v. Mason, 325 F.3d 732, 744 (6th Cir. 2003) (finding

ineffective assistance of counsel where counsel only met with

client for a total of six minutes during seven month period

before trial); Hunt v. Mitchell, 261 F.3d 575, 582-85 (6th Cir.

2001) (finding ineffective assistance of counsel where court

denied defendant opportunity to consult with counsel before voir

dire).

    That Miller’s rights were violated should be self-evident.

Unlike the majority, I do not believe that Miller should have to

                                 14
wait in prison for a post-conviction relief hearing to secure

the relief to which he is entitled today -- a fair trial.      See

State v. Allah, 170 N.J. 269, 285 (2002) (“[D]efendant should

not be required to wait until post-conviction relief to raise

the issue because the trial record discloses the facts essential

to his ineffective assistance claim.”)

    The absence of prior client consultation rendered the

attorney presumptively ineffective.   The harm caused by the

deprivation of Miller’s right to the effective assistance of

counsel is not readily calculable, but the injustice here is

undeniable.

                                B.

    Even putting aside the majority’s crabbed view of

constitutionally effective counsel, Miller was denied due

process of law.   The failure to grant an adjournment was a

patent abuse of discretion.   If the judge had a point to make

with the Public Defender’s Office, it should not have been at

the expense of Terrence Miller’s right to a fair trial.

    Clearly, a trial judge has broad discretion in running his

calendar.   That discretion, however, cannot be exercised in an

arbitrary manner.   Although the grant of an adjournment is

within the trial judge’s discretion, “when balancing a short

delay in the start of trial against defendant’s legitimate

ability to present a viable defense, . . . the integrity of the

                                15
criminal process must prevail over [any] administrative

disruption.”   State v. Bellamy, 329 N.J. Super. 371, 378 (App.

Div. 2000) (citation omitted).

    “The prompt disposition of criminal cases is to be

commended and encouraged.   But in reaching that result a

defendant, charged with a serious crime, must not be stripped of

his right to have sufficient time to advise with counsel and

prepare his defense.”   Powell v. Alabama, 287 U.S. 45, 59, 53 S.

Ct. 55, 60, 77 L. Ed. 158, 165 (1932).     A judge’s “myopic

insistence upon expeditiousness in the face of a justifiable

request for delay can render the right to defend with counsel an

empty formality” and violate due process.     Ungar v. Safarite,

376 U.S. 575, 589, 84 S. Ct. 841, 849-50, 11 L. Ed. 2d 921, 931

(1964).

    Miller had a justifiable reason for an adjournment.        He had

not met his attorney and was proceeding with a critical hearing

without having consulted with counsel.   The judge was not

concerned with Miller’s fair-trial rights.     Instead, he railed

against the “higher ups” in the Public Defender’s Office who

“thought that [Miller’s case] just couldn’t go ahead” because of

the transfer of a new attorney to represent Miller.    The judge

told Miller’s former counsel to send those “higher ups” a

message:   “[I]t is the judge who decides whether an attorney can

be relieved, and under what conditions.”    Yet, the trial judge

                                 16
allowed Miller’s former appointed counsel to withdraw from the

case and compelled a thoroughly unprepared and newly appointed

attorney to represent him.

    The trial judge had the obligation of ensuring that Miller

received a fair trial.   Instead, Miller’s constitutional rights

were cast aside so that the trial judge could teach the Public

Defender’s Office a lesson and keep his calendar moving.



                               III.

    The proceedings in this case are an affront to our long-

established tradition of what constitutes a fair trial.     No

person, if placed in Miller’s position, would believe that he or

she was dealt with fairly by our system of justice.   The

foreseeable consequence of the majority’s opinion will be to

undermine the public’s perception of the integrity of our

criminal justice system.   As aptly put by Judge Fuentes, the

dissenting member of the appellate panel, “[a] system of

criminal justice that permits a conviction to stand in a case

where an indigent man, through no fault of his own, meets his

attorney for the first time on the day the case is scheduled for

trial, carries with it the indicia of a ‘show trial’. . . .”

Miller, supra, 420 N.J. Super. at 104.

    Miller was denied the right to the effective assistance of

counsel and the right to a fair trial, rights guaranteed by both

                                17
our federal and state constitutions.   We will have to wait for

another day for the rights sacrificed here to be raised once

again to their high place in our constitutional jurisprudence.




                               18
                         SUPREME COURT OF NEW JERSEY


NO.       A-35                                     SEPTEMBER TERM 2011
ON APPEAL FROM                Appellate Division, Superior Court




STATE OF NEW JERSEY,

      Plaintiff-Respondent,

                 v.

TERRENCE MILLER,

      Defendant-Appellant.




DECIDED               October 1, 2013
                  Chief Justice Rabner                          PRESIDING
OPINION BY              Justice Patterson
CONCURRING/DISSENTING OPINION BY
DISSENTING OPINION BY                           Justice Albin


CHECKLIST                               AFFIRM                  REVERSE
CHIEF JUSTICE RABNER                        X

JUSTICE LaVECCHIA                           X

JUSTICE ALBIN                                                      X

JUSTICE HOENS                               X

JUSTICE PATTERSON                           X
                                            4                      1




                                                        19